Citation Nr: 1528703	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for post-operative residuals of right shoulder injury.

2. Entitlement to a disability rating in excess of 10 percent for plantar wart, fourth metatarsal of the left foot.

3. Entitlement to a disability rating in excess of 30 percent for chronic allergic rhinitis.

4. Entitlement to a disability rating in excess of 10 percent for tender scars, post-operative residuals of right shoulder surgeries.

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

6. Entitlement to service connection for hepatitis C.

7. Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disability.

8. Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disability.

9. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1979, from September 1980 to March 1983, and from March 1984 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  The Veteran and his representative also submitted evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The issues of entitlement to a disability rating in excess of 20 percent for post-operative residuals of right shoulder injury, entitlement to a disability rating in excess of 10 percent for plantar wart, fourth metatarsal of the left foot, entitlement to service connection for hepatitis C, entitlement to service connection for cervical spine disability, to include as secondary to service-connected disability, and entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a written statement received in December 2014, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issues of entitlement to a disability rating in excess of 30 percent for chronic allergic rhinitis, entitlement to a disability rating in excess of 10 percent for tender scars, post-operative residuals of right shoulder surgeries, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II.

2. In an August 2006 rating decision, the RO denied the claim of entitlement to service connection for hepatitis C, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3. Evidence received since the time of the August 2006 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.




CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 30 percent for chronic allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for tender scars, post-operative residuals of right shoulder surgeries, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3. The criteria for the withdrawal of the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4. The August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

5. Evidence submitted to reopen the claim of entitlement to service connection for hepatitis C is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the issue of entitlement to service connection for hepatitis C.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to the issue decided herein.
  
Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his March 2013 substantive appeal, the Veteran perfected an appeal as to the issues of entitlement to a disability rating in excess of 30 percent for chronic allergic rhinitis, entitlement to a disability rating in excess of 10 percent for tender scars, post-operative residuals of right shoulder surgeries, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II.  However, in a December 2014 written statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to these issues.  Thus, the Board finds these issues are no longer for appellate consideration.  

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for hepatitis C following the August 2006 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the August 2006 rating decision is the last final disallowance with respect to this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the August 2006 rating decision, the RO denied the claim because the evidence did not demonstrate exposure to blood-borne products or treatment for hepatitis C during service.  In addition, the evidence reflected risk factors that occurred prior to active duty.  Thus, in order to reopen the Veteran's claim, new evidence must have been added to the record since the August 2006 rating decision that addresses one of these bases or provides a new theory of entitlement.  

Evidence submitted and obtained since the August 2006 rating decision includes VA treatment records and examination reports as well as lay evidence.  In his January 2009 written request to reopen the claim, the Veteran stated that he believed he had contracted the disease from receiving shots and vaccinations in the military.  At the Board hearing, the Veteran also testified that, contrary to the RO's findings, he did not have a history of IV drug use.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether hepatitis C could be related to an in-service event.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for hepatitis C is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for chronic allergic rhinitis is dismissed.

The appeal for entitlement to a disability rating in excess of 10 percent for tender scars, post-operative residuals of right shoulder surgeries, is dismissed.

The appeal for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for diabetes mellitus, type II, is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened, and, to that extent, the appeal is granted.


REMAND

Increased Rating Claims

The Veteran underwent VA examination in connection with his service-connected plantar wart, fourth metatarsal of the left foot, in December 2007, and he last underwent VA examination with respect to his service-connected post-operative residuals of right shoulder injury in April 2013.  At the Board hearing in March 2015, the Veteran reported that the pain from the plantar wart had worsened and that he had to alter the way he walked.  With respect to his right shoulder, the Veteran testified that he now experienced radiating pain and numbness down his arm and into his wrist and hand.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  Upon review, the Board finds the evidence indicates that the Veteran's service-connected disabilities have worsened in severity since the most recent VA examinations, and as such, additional examination is warranted.

Hepatitis C

The Veteran asserts that he has hepatitis C related to his in-service right shoulder surgery.  Alternatively, he contends that his hepatitis C is due to vaccinations and shots that he received during active duty.

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for hepatitis C.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, VA treatment records document a diagnosis of hepatitis C during the pendency of the appeal.  In addition, the Veteran's service treatment records demonstrate that he underwent a resection of the right distal clavicle in June 1990 and received immunizations during active duty.  Further, the Veteran testified at the Board hearing that he had never used IV drugs.  Based on this evidence, the Board finds that remand for a VA examination is warranted in order to ascertain whether hepatitis C is etiologically related to active duty.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.

Cervical Spine Disability

In connection with his service connection claim for a cervical spine disability, the Veteran underwent VA examination in August 2014.  The VA examiner found the Veteran had a cervical strain in 1985 that promptly resolved with no care after the acute episode.  The VA examiner found the Veteran's current complaints related to clavicle surgery, and therefore, the Veteran's current condition was less likely than not incurred in or caused by the claimed in-service event.  

Upon review, the Board finds the August 2014 VA examination and opinion inadequate for purposes of service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the Board notes that the VA examiner did not provide a clear diagnosis of a current cervical spine disability.  In this respect, the VA examiner did not have the opportunity to comment on a December 2014 magnetic resonance imaging report, which revealed findings of cervical disc disease.  In addition, the VA examiner did not provide any rationale for the opinion that the Veteran's current condition was related to his right shoulder surgery.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Therefore, the Board finds remand is warranted in order to afford the Veteran an additional VA examination and to obtain an opinion as to whether the Veteran has a current cervical spine disability secondary to his service-connected right shoulder disability.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159. 

Lumbar Spine Disability

The Veteran asserts that he has a back disability related to his service-connected right shoulder disability.  The record does not show that a VA examination was conducted in connection with this claim.  The Veteran testified at the Board hearing that he began experiencing back pain within two to three years after he initially injured his right shoulder and that all of the pain and discomfort he experienced was on the right side.  As the Veteran is service-connected for post-operative residuals of right shoulder injury, and VA treatment records document reports of back pain in connection with the right shoulder disability, the Board finds remand is warranted for a VA examination to determine the etiology of any current lumbar spine disability.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014). 
    
Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from July 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from July 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected post-operative residuals of right shoulder injury and plantar wart, fourth metatarsal of the left foot.  The electronic file and a copy of this Remand should be made available to the examiners in conjunction with the examinations.  Any medically indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail according to VA's rating criteria.   

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hepatitis C began in service, was caused by service, or is otherwise related to service.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability and lumbar spine disability diagnosed during the pendency of the appeal.  The electronic file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail.  After a review of the evidence, to include the VA treatment records and examination report and lay statements, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cervical spine disability was caused or aggravated by the Veteran's service-connected residuals of right shoulder injury.  

In addition, with consideration of the service treatment records, VA treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lumbar spine disability began in service, was caused by service, or is otherwise related to service.  If not, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed lumbar spine disability was caused or aggravated by the Veteran's service-connected residuals of right shoulder injury.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. After completing the above development, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


